ITEMID: 001-70538
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF YILDIZ YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Not necessary to examine under Art. 6-2;Not necessary to examine under Art. 6-3-c;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
TEXT: 7. The applicant was born in 1960 and lives in Uşak.
8. On 15 December 1997 the applicant was arrested by the Anti-Terrorist Branch of the İzmir Police Headquarters on suspicion of membership of an illegal armed organisation, the Revolutionary Communists’ Union of Turkey (“the TIKB”, Türkiye İhtilalci Komünistler Birliği) and placed in custody.
9. In her statement of 18 December 1997 the applicant declared that she aided and abetted the members of the TIKB and that she provided information to the TIKB members who were held in prison.
10. On 19 December 1997 the applicant was brought before the Public Prosecutor at the İzmir State Security Court and then before the judge, where she denied all the charges against her. She declared that her statement in police custody was taken under duress and that she had been given electric shocks. The judge ordered the applicant’s detention pending trial.
11. On 23 December 1997 the Public Prosecutor at the İzmir State Security Court filed an indictment accusing the applicant of membership of an illegal terrorist organisation, aiding and abetting the organisation, providing information to its members who were imprisoned and participating in the demonstrations organised by the organisation.
12. On 4 June 1998 the İzmir State Security Court convicted the applicant under Article 169 of the Criminal Code and sentenced her to three years and nine months’ imprisonment.
13. On 23 June 1998 the applicant appealed against this decision to the Court of Cassation.
14. On 20 September 1999 the Court of Cassation upheld the decision of State Security Court.
15. On 14 October 2000 the Court of Cassation’s decision was deposited with the registry of İzmir State Security Court.
16. A full description of the domestic law may be found in Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
